
	

114 HR 155 IH: Defund Amnesty Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 155
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Marino (for himself, Mr. Harper, Mr. Franks of Arizona, Mr. Poe of Texas, Mr. Byrne, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide that no funds appropriated or otherwise made available may be used to implement,
			 administer, carry out, or enforce certain memoranda related to
			 immigration.
	
	
		1.Short titleThis Act may be cited as the Defund Amnesty Act of 2015.
		2.Limitation on the use of funds for certain purposes related to immigrationNo funds appropriated or otherwise made available may be used to implement, administer, carry out,
			 or enforce the following policy memoranda:
			(1)The memoranda issued by the Secretary of Homeland Security on November 20, 2014.
			(2)The memoranda issued by the President on November 21, 2014, including—
				(A)the memorandum entitled Creating Welcoming Communities and Fully Integrating Immigrants and Refugees; and
				(B)the memorandum entitled Modernizing and Streamlining the U.S. Immigrant Visa System for the 21st Century.
				(3)Any similar memorandum issued after November 21, 2014.
			
